Citation Nr: 0715369	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  02-05 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Norman Zamboni, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active duty service from February 1959 to 
April 1960.

This appeal comes before the Board of Veterans' Appeals 
(Board) pursuant to an Order of the United States Court of 
Appeals for Veterans Claims dated in May 2006.  That Order, 
based on a Joint Motion for Remand, vacated a February 2005 
Board decision and remanded the matter to the Board.  

The claim originally comes before the Board on appeal of an 
October 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in White River Junction, 
Vermont.  The case was subsequently transferred to the 
Roanoke, Virginia, RO.  The Board denied the claim in August 
2002.  The veteran appealed that denial, and in July 2003, 
the Court vacated the Board decision and remanded the case to 
the Board.  The Board remanded the matter in February 2004, 
prior to issuing the February 2005 decision that was vacated.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand is required in order to comply with the Joint Motion 
which formed the basis for the May 2006 Court Order.  The 
Joint Motion provided as follows:  

...the Board held that Appellant is "not credible."  
(R.2).  Remand is required because the February 
2005 decision of the Board addressed the issue of 
Appellant's credibility and made a negative finding 
in the first instance without determining whether 
Appellant had been given adequate notice of the 
need to submit evidence in support of her 
credibility and without making a determination as 
to whether Appellant would be prejudiced by 
addressing this issue in the first instance.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Citing to Bernard again, the parties to the joint motion go 
on to observe that the Board erred when it did not consider 
whether the veteran had been given adequate notice of the 
need to submit evidence or argument on the issue of her 
credibility as opposed to corroboration of her statements, or 
whether she was prejudiced by any failure in that regard.  It 
was noted that the veteran had been informed as to 
corroboration of statements but not as to credibility.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.  Based on the above 
directives, and in light of the VCAA duties of the VA, the 
Board finds that remand is required.  

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Furthermore, two recent Federal Circuit Court of 
Appeals decisions regarding prejudicial error in VCAA 
notification must also be complied with when informing the 
veteran.  See Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007) and Simmons v. Nicholson, No. 06-7092 (Fed. 
Cir. May 16, 2007).  

The Board notes counsel for appellant's August 2006 
assessment that there is no need for additional medical 
evidence in this claim, and his request that the Board 
"grant this claim without resort to remand."  However, in 
light of the directives set forth in the Joint Motion and the 
current controlling laws and regulations, this case must be 
remanded for proper notice to the veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

It should be noted that in Caluza v. Brown, 7 Vet.App. 498 
(1995), the Court held, "The determination of credibility is 
a finding of fact."  See Smith (Brady) v. Derwinski, 1 
Vet.App. 235, 237-38 (1991).  Findings of fact by the BVA may 
be overturned by the Court only when they are "clearly 
erroneous".  38 U.S.C. § 7261(a)(4).

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes adequate notice of any need to 
submit evidence in support of her 
credibility, as well as an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The notice should also 
be consistent with See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 
2007) and Simmons v. Nicholson, No. 06-
7092 (Fed. Cir. May 16, 2007).  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on her part.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



